Case: 21-50255      Document: 00516153149         Page: 1    Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-50255                         January 4, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcelino Esteban Medina-Castillo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:20-CR-481-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marcelino Esteban Medina-Castillo pleaded guilty to one count of
   illegal reentry, in violation of 8 U.S.C. § 1326(a) and (b)(1), and was
   sentenced within the guidelines range to 37 months of imprisonment and
   three years of supervised release. On appeal, he argues that the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50255       Document: 00516153149           Page: 2     Date Filed: 01/04/2022




                                      No. 21-50255


   plainly erred by failing to provide him with various admonishments required
   by Federal Rule of Criminal Procedure 11(b)(1), at his rearraignment hearing.
          Because Medina-Castillo did not raise any Rule 11 issues in the district
   court, our review is limited to plain error. See United States v. Vonn, 535 U.S.
   55, 58-59 (2002). To show plain error, Medina-Castillo must show a forfeited
   error that is clear or obvious and that affects his substantial rights. See Puckett
   v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing, we
   have the discretion to correct the error but will do so only if it seriously affects
   the fairness, integrity, or public reputation of judicial proceedings. See id.
          In order to demonstrate that an error affected his substantial rights,
   Medina-Castillo must show that there is a “reasonable probability” that he
   would not have pleaded guilty “but for the error.”               United States v.
   Dominguez Benitez, 542 U.S. 74, 76 (2004).              In analyzing whether a
   defendant’s substantial rights were affected, we examine the entire record.
   Id. Assuming that Medina-Castillo has shown that the district court’s
   omission of various admonishments required by Rule 11(b)(1) were clear or
   obvious errors, he has failed to establish that such errors affected his
   substantial rights. See id.
          The judgment is AFFIRMED.




                                            2